Case: 2:20-cv-01176-ALM-CMV Doc #: 12 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 280



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


ALPHONSO MOBLEY, JR.,

                       Plaintiff,

vs.                                                          Case No.: 2:20-cv-1176
                                                             Chief Judge Algenon L. Marbley
                                                             Magistrate Judge Vascura
CITY OF COLUMBUS, et al.,

                       Defendants.

                                             ORDER

       On March 30, 2020, the United States Magistrate Judge issued an Order and Report and

Recommendation recommending that Plaintiff’s Motion for Leave to Proceed in forma pauperis

be granted and that this case be dismissed pursuant to 28 U.S.C. §1915(e)(2) and 1915A. (ECF

No. 4, Order and Report and Recommendation). The parties were advised of their right to object

to the Order and Report and Recommendation. This matter is now before the Court on

Plaintiff’s Objections to the Order and Report and Recommendation. (ECF No. 5). Plaintiff has

also filed a Motion for Judicial Notice (ECF No. 6) and Defendants have filed a Motion to

Dismiss (ECF No. 7). The Court will consider the matter de novo. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3).

       In his objections, Plaintiff generally argues that the Magistrate Judge did not consider all

the facts pled. He disputes the Magistrate Judge’s application of Heck. And, he continues to

argue he was deprived his Fourth Amendment rights.

       The Court has carefully considered Plaintiff’s objections and finds that the Magistrate

Judge correctly concluded that Plaintiff’s claims in this case are time barred and barred by Heck

v.Humphrey, 512 U.S. 477, 487 (1994). In assessing a claim under 42 U.S.C. § 1983, a court
Case: 2:20-cv-01176-ALM-CMV Doc #: 12 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 281



“must consider whether a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence.” 512 U.S. at 487. If so, “the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Id. Here, Heck, precludes Plaintiff from proceeding with a Fourth Amendment

claim as the success of that claim that would imply the invalidity of his state-court conviction or

sentence. Further, Plaintiff filed this action on March 3, 2020, and the alleged injury that is the

basis for this action occurred in April 2016. The applicable statute of limitations for a claim

brought pursuant to 42 U.S.C. § 1983 is two years. Therefore, Plaintiff’s claims are time barred.

       For the reasons stated above and as set forth in detail in the Order and Report and

Recommendation, this Court finds that Plaintiff’s objections are without merit and are hereby

OVERRULED. The Magistrate Judge’s Order and Report and Recommendation, Document 4,

is ADOPTED and AFFIRMED. Plaintiff’s Complaint is hereby DISMISSED. Plaintiff’s

Motion for Judicial Notice (ECF No. 6) and Defendants’ Motion to Dismiss (ECF No. 7) are

DENIED AS MOOT.

       The Clerk shall remove Documents 4, 6, and 7 from the Court’s pending motions list.

The Clerk shall terminate this case.

       IT IS SO ORDERED.

                                                      _____________            _____
                                                      ALGENON L. CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT

DATED: May 12, 2020




                                                  2
